Citation Nr: 1707881	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-09 139	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date earlier than July 21, 2010, for adding the Veteran's wife, LW, as the Veteran's spousal dependent for purposes of receiving a VA dependency allowance.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran retired from active duty after thirty years of service.  He was awarded two Vietnam Campaign Medals, multiple Air Medals, and the Cross of Gallantry.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of August 2011 and October 2012.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age, which is defined as 75 or more years of age.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving any doubt in his favor, the Veteran's sleep apnea was initially manifested during service and is etiologically related to his service-connected heart disease.

2.  The Veteran married A.W. in October 1963; they divorced in September 2003.

3.  The Veteran married L.W. in December 2003.  

4.  VA first became aware of the Veteran's divorce and remarriage on July 21, 2010.  


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
2.  An effective date earlier than July 21, 2010, for the recognition of L.W. as the Veteran's spouse is not warranted.  38 U.S.C.A. §§ 5110, 5112(b)(2) (West 2014); 38 C.F.R. §§ 3.401(b), 3.501(d) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep apnea

The Veteran competently asserts that he has had difficulty sleeping for many years, including during his service time.  He credibly asserts that he never reported or complained about his poor sleep quality because he did not want to lose his flight status.  He contends now, though, that his sleep apnea was likely responsible wholly or in part for the heart attack he suffered during service and/or that his service-connected cardiac problems have contributed to his sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Here, the Veteran's sleep apnea was initially diagnosed following sleep studies in 2011.  The current diagnosis is established in recent medical records.  

The Veteran's service treatment records do not contain any complaints, diagnosis or treatment attributed to sleep apnea or sleep problems, although the 1982 heart attack is confirmed in his service treatment records.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Further development of the claim could be undertaken to obtain a medical opinion clarifying the etiology of the currently diagnosed sleep apnea.  Nonetheless, the Veteran may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is competent to report that he experienced sleep difficulty during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Upon careful review of the record, the Board finds that the Veteran's own report of having had sleep problems during service is competent.  Moreover, such assertions are not only competent, but entirely credible.  His explanation that he did not want to jeopardize his flight status by reporting difficulty sleeping is entirely credible as well.  Additionally, the Board takes judicial notice of the fact that sleep apnea was not commonly-diagnosed in the 1970s and 1980s, as the disease has only recently begun to receive wide-spread attention and treatment over the past couple of decades.  The Board also takes notice of the well-established and generally-recognized medical principle widely available to the public via internet that heart disease and sleep apnea are often co-morbid, and as noted above, and service connection is already in effect for heart disease.  Thus, the Board finds that the Veteran's assertions that his currently diagnosed sleep apnea is related to his heart disease have some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Accordingly, combined with the Veteran's credible statements about having difficulty sleeping during service and until he began to receive treatment for sleep apnea in 2011, the link between sleep apnea and service and his already-service-connected heart disease is logical.  

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

In summary, according the Veteran every benefit of the doubt, the Board holds that service connection for sleep apnea is warranted.  The benefit sought on appeal is therefore granted.

Spousal dependency allowance

The Veteran is seeking an earlier effective date for the VA recognition of his marriage to his second wife, LW.  

Historically, the Veteran married his first wife, A.W., in October 1963.  Although he has not submitted a copy of his divorce papers to VA, he credibly states that he divorced AW in September 2003.  This date is confirmed on his marriage certificate to L.W., a copy of which was submitted to VA in January 2011.  He married L.W. in December 2003, and remained married to her until her death in February 2014.

The Veteran contends that when he divorced and remarried in 2003, he informed the Defense Finance Agency which handled his military retired pay of his divorce and remarriage.  He asserts that he asked an employee of that agency whether they would notify VA and was assured that the two agencies coordinated closely with each other.  He also asserts that he phoned the VA to tell them about his divorce in 2003.  

Careful review of the Veteran's electronic claims file reveals no record of contact with the Department of Defense regarding the Veteran's divorce.  There is likewise no report reflecting a phone call from the Veteran in 2003.  Rather, the earliest indication of the Veteran's divorce and remarriage consists of a 2010 routine status form which the VA sends periodically to recipients of VA benefits.  The Veteran promptly completed and returned this form on July 21, 2010, indicating that his wife was L.W.  In response to this form, the RO wrote and requested clarification from the Veteran in December 2010.  Again, the Veteran promptly responded in January 2011, providing a copy of his marriage certificate reflecting his marriage to L.W.  

The effective date of a reduction in compensation benefits based on divorce is the first day of the month following the month of divorce.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

Awards of additional compensation payable to a veteran for a dependent will be effective on the latest of the following dates:  1) The date of the claim for the additional compensation.  The date of the claim is defined as the date of the veteran's marriage, if the evidence of the marriage is received within one year of the marriage; otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request for evidence showing the marriage has occurred.  2) The date dependency arises.  3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  4) The date of commencement of the veteran's award.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b). 

Applying this regulation to the facts of the instant case yields July 21, 2010, as the date notice was received of the dependent's existence.  This is the latest of all these possible dates set forth at 38 C.F.R. § 3.401(b).  Therefore, the RO has properly calculated the effective date for the payment of additional compensation based upon the dependency of LW, under governing law and regulation.

After the RO clarified that the Veteran had divorced and remarried, the RO retroactively removed AW as the Veteran's dependent, and recalculated his compensation benefits as of the date of his divorce.  This caused an overpayment in his benefits.  An overpayment debt was declared, on the basis that the Veteran had been collecting a spousal benefit predicated upon the dependency of A.W., to whom he ceased being married to in 2003, for a period of nearly seven years.  The VA's debt management center issued notice of this debt in January 2011.  The Veteran challenged the debt and requested a waiver, claiming that he had notified the VA of his divorce and remarriage at the time.  
In a May 2011 decision, the RO's Committee on Waivers and Compromises determined in pertinent part that the Veteran was not unjustly enriched by the additional benefit he received for A.W. after their divorce because he had immediately remarried L.W.  Thus, although the spousal dependency benefit was being paid for the wrong spouse, the Veteran had indeed been married during the time period at issue.  The Committee therefore waived the debt.  

Because there is no debt at issue anymore, and because the Veteran was receiving the appropriate amount of benefits, including a spousal dependency throughout, the question of the effective date for recognizing L.W. as the Veteran's spouse has a declarative remedy only.  In other words, if the Board were to declare that L.W. should be formally recognized as the Veteran's spouse from a date earlier than July 21, 2010, no additional monetary benefit would arise from this declaration, as the Veteran was already being paid the spousal dependency benefit for this time period.  

However, under the facts of the case, the Board cannot assign an effective date earlier than July 21, 2010, for the recognition of L.W. as the Veteran's spouse.  July 21, 2010, was the first point in time that the VA became aware of the Veteran's divorce and remarriage.  We recognize the Veteran's contention that he felt informing the Defense Department was akin to informing VA, and also his contention that he had actually phoned the VA.  However, the law (38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401) requires actual receipt of notice, and such is not substantiated in the claims file.  

The law does not require the Department of Defense to notify the VA of a retiree's divorce and remarriage, and there is no indication in the Veteran's claims file that the agency responsible for paying the Veteran's retirement benefits contacted the VA other than to confirm the amount of the Veteran's payments.  No other information was exchanged between the two agencies.  

Similarly, the law does not give any weight to wrongful advice provided by individual government employees.  "Erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995).  

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

In short, the appropriate effective date for the VA's recognition of L.W. as the Veteran's spouse is that of July 21, 2010.  From an equitable perspective, however, as the Committee on Waivers has waived the overpayment debt resulting from the mix-up, the Veteran's financial position was not harmed from this misunderstanding, because he was in fact paid a spousal dependency benefit throughout his marriage to LW.  

ORDER

Service connection for sleep apnea is granted.

An effective date earlier than July 21, 2010, for adding the Veteran's wife, LW, as the Veteran's spousal dependent for purposes of receiving a VA dependency allowance is denied.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


